OPINION OF THE COURT
Memorandum.
Order affirmed, without costs, on the opinion by Madam Justice M. Dolores Denman at the Appellate Division.
We note that in form this case reaches us on a motion to dismiss the petition under CPLR 7804 (subd [f]), and that no answer has yet been served by the county or its officers. Notwithstanding what might therefore be viewed as a procedural awkwardness, on argument before us counsel for all parties agreed that this should be disregarded and that we should proceed to dispose of the appeal on its substantive merits. Specifically, we have assumed, therefore, that the county could establish by competent proof that disclosure of the items sought by Gannett would result in personal or economic hardship to the terminated county employees within the meaning of section 88 (subd 3, par e) of the Public Officers Law. Such proof, in our view, would not alter the outcome because, as noted by Justice Denman, the exception in paragraph e is available only if there is both proof of such hardships and it is established that the records sought are not relevant or essential to the ordinary work of the agency or municipality. The latter branch of this conjunctive requirement cannot be met in this instance.
Chief Judge Breitel and Judges Jasen, Jones, Wachtler, Fuchsberg and Cooke concur; Judge Gabrielli taking no part.
Order affirmed, without costs, in a memorandum.